                          Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 1 of 14 Page ID
                                                           #:35884



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “17”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 2 of 14 Page ID
                                 #:35885




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 3 of 14 Page ID
                                 #:35886




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 4 of 14 Page ID
                                 #:35887




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 5 of 14 Page ID
                                 #:35888




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 6 of 14 Page ID
                                 #:35889




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 7 of 14 Page ID
                                 #:35890




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 8 of 14 Page ID
                                 #:35891




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 9 of 14 Page ID
                                 #:35892




                                Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 10 of 14 Page ID
                                  #:35893




                                 Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 11 of 14 Page ID
                                  #:35894




                                 Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 12 of 14 Page ID
                                  #:35895




                                 Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 13 of 14 Page ID
                                  #:35896




                                 Exhibit 17
Case 2:15-cv-05346-CJC-E Document 496-18 Filed 04/12/21 Page 14 of 14 Page ID
                                  #:35897




                                 Exhibit 17
